Citation Nr: 0311040	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-49 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left shoulder disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967 and from February 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied entitlement to 
a rating in excess of 10 percent for left (minor) shoulder 
disability.  In November 1997, the Board remanded this case 
to the RO for additional development.  

In March 1999, the Board issued a decision that denied the 
claim for an increased rating under the provisions of 
38 C.F.R. § 3.655 based on the veteran's failure to report 
for a scheduled examination in January 1999.  Subsequent to 
the March 1999 decision, the Board was notified that prior to 
the examination scheduled for January 1999, the veteran had 
requested to have the examination rescheduled.  The Board was 
unaware of the veteran's request at the time that the March 
1999 decision was issued.  Thus, in August 1999, the Board 
vacated the March 5, 1999, decision under the provisions of 
38 C.F.R. § 20.904(a).  

In September 1999, the Board again remanded this case to the 
RO for additional development.  Following completion of the 
requested development to the extent possible, the RO in 
January 2002 continued its previous denial of the claimed 
benefit.  


REMAND

This case was returned to the Board in October 2002.  It was 
later determined that a VA orthopedic examination was needed 
to determine the severity of the veteran's postoperative left 
shoulder dislocation residuals, including a surgical scar.  
Development was therefore undertaken pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which became effective with respect to 
appeals such as this one that were pending before the Board 
on February 22, 2002.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002).  A VA orthopedic examination was conducted in April 
2003, and a report of that examination has been associated 
with the claims file.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, VA 
regulations required the Board to refer such evidence to the 
RO for initial consideration and preparation of a 
supplemental statement of the case unless the appellant (or 
the appellant's representative) waived in writing initial RO 
consideration or unless the Board granted the benefit sought.  
See 38 C.F.R. § 20.1304(c) (2001).  The final rule that took 
effect on February 22, 2002, eliminated that provision.  See 
38 C.F.R. § 20.1304 (2002) (eliminating waiver requirement).  
As a result of the amendments made by the final rule, the 
Board could accept or obtain evidence not considered by the 
RO when the RO decided the claim being appealed and consider 
that evidence in making its decision without referring that 
evidence to the RO for initial consideration or obtaining the 
appellant's waiver.  38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  
Because the Board could obtain or accept evidence and 
consider it without referring it to the RO for initial 
consideration, no supplemental statement of the case relating 
to such evidence needed to be issued.  Rather, the appellant 
was furnished a copy of the evidence obtained and provided 
with the opportunity to submit additional relevant evidence 
or argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Before the veteran could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit held that this was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  Under the law, final decisions on appeals 
to the Secretary are made by the Board.  38 U.S.C.A. § 
7104(a) (West 2002).  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the evidence 
associated with the claims file since the 
prior supplemental statement of the case 
furnished to the veteran and his 
representative in January 2002.  After 
undertaking any indicated development, 
the RO should readjudicate the claim for 
benefits currently in appellate status.  

2.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



